 


109 HR 361 IH: Redwood National Park Boundary Adjustment Act of 2005
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 361 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Thompson of California introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To adjust the boundary of Redwood National Park in the State of California, and for other purposes. 
 

1.Short titleThis Act may be cited as the Redwood National Park Boundary Adjustment Act of 2005. 
2.Redwood National Park boundary adjustmentSection 2(a) of the Act of October 2, 1968 (Public Law 90–545; 82 Stat. 931) is amended—
(1)by striking the first sentence and inserting: The area to be included within the Redwood National Park is that generally depicted on the map entitled Redwood National Park, Revised Boundary, numbered 167/60502, and dated February, 2003. The map shall be kept on file and made available for public inspection in the appropriate offices of the National Park Service, and shall be provided to the appropriate officers of Del Norte and Humboldt Counties, California.; and
(2)in the second sentence, by striking one hundred and six thousand acres and inserting 133,000 acres. 
 
